PER CURIAM.
This is a Petition for Writ of Certiorari challenging an order denying the motion of petitioner (appellee at the circuit level) to accept the answer brief as timely filed. Petitioner alleges that the second motion for enlargement of time to file answer brief was denied on July 9, 2003, but petitioner’s counsel never received the order. The order did not give petitioner a deadline within which to file the brief. Petitioner filed her brief on July 21, 2003, but the circuit court refused to accept the brief as timely.
We deny certiorari without prejudice because at this point petitioner cannot show irreparable harm. Even though her brief has been refused, she may still prevail on the merits of her appeal.